UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

NICOLE URQUHART-BRADLEY,
Plaintiff,
V. ' Civil Case No. 18-2213
CUSHMAN & WAKEFIELD, INC. et al., 5
Defendants. )
)
MEMORANDUM OPINION

 

Claiming she was fired because of her race and gender, Nicole Urquhart-Bradley sues her
former employer Cushman & Wakefield, Inc. under Title VII, 42 U.S.C. § 1981, and the D.C.
Human Rights Act. She also sues Shawn Mobley, Cushman & Wakefield’s Chicago-based Chief
Executive Officer for the Americas, who fired Urquhart-Bradley (who worked out of Cushman
& Wakefield’s D.C. office) over the phone. But personal “jurisdiction over an employee does not
automatically follow from jurisdiction over the corporation which employs him.” Keeton v.
Hustler Magazine, 465 U.S. 770, 781 n.13 (1984). Here, Mobley lives and works in Chicago—
not D.C. Indeed, his only alleged contact with D.C. was calling Urquhart-Bradley from Chicago
to fire her. So he moves to dismiss Urquhart-Bradley’s claims against him for lack of personal
jurisdiction.

Urquhart-Bradley responds with district court cases ascribing a corporation’s forum
contacts to individual employees who exert significant discretionary influence over those
contacts. But Urquhart-Bradley fails to allege facts justifying that exception here. Accordingly,

because Mobley lacks sufficient contacts with the District of Columbia for this Court to
otherwise exercise personal jurisdiction over him, the Court will dismiss Urquhart-Bradley’s
claims against him under Rule 12(b)(2).
J. Analysis

When a defendant lacks “continuous and systematic” contacts with the forum, courts
have personal jurisdiction only over specific claims arising out of the defendant’s contacts with
the forum. Bristol-Myers Squibb Co. v. Superior Court of Cal., 197 S. Ct. 1773, 1779-80 (2017)
(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). To
establish specific personal jurisdiction in federal court, the plaintiff must serve the defendant in
accordance with (at least) the forum territory’s long-arm statute and (at most) the Fifth
Amendment’s due process clause. See GTE New Media Servs. Inc. v. BellSouth Corp., 199 F.3d
1343, 1347 (D.C. Cir. 2000). And here, since D.C.’s long-arm statute reaches as far as the Fifth
Amendment allows, see Mouzavires v. Baxter, 434 A.2d 988, 991 (D.C. 1981) (en banc), that
two-step inquiry collapses into one: this Court has specific personal jurisdiction as long as D.C.
is “affiliat[ed]” with “the underlying controversy” because of the defendant’s “activity or
occurrence” in D.C. Goodyear, 564 U.S. at 919; see also Fed. R. Civ. P. 4(k)(1)(A).

In cases against corporate defendants, that test usually precludes personal jurisdiction
over non—D.C.-based employees lacking a personal tie to D.C. After all, even if a court has
specific personal jurisdiction over a corporation writ large, specific personal jurisdiction over its
employees must “be based on their [individual] contacts with the forum.” Wiggins v. Equifax
Inc., 853 F. Supp. 500, 503 (D.D.C. 1994). Even “[t]he fact that” a non-D.C. employee “may
have acted in a supervisory capacity over persons with contacts with the District . . . fails to

create personal jurisdiction.” /d. In other words, regardless of a corporation’s D.C. activities,
non—D.C.-based employees can only be sued in D.C. for claims arising from their own
transactions, contracts, property, actions, or relationships within D.C. See D.C. Code § 13-423.

That said, a narrow exception grafts a corporation’s D.C. contacts onto a non—D.C.-based
employee if the employee exerted significant discretionary influence over the corporation’s
forum contacts. See Nat'l Cmty. Reinvestment Coal. v. NovaStar Fin., Inc., 631 F. Supp. 2d 1, 8
(D.D.C. 2009). But to invoke that exception, a plaintiff must allege the company’s forum
contacts turned on some ultra vires action by the defendant. Put differently, a plaintiff cannot
attribute a corporation’s forum contacts to an out-of-forum employee who acted solely within his
corporate responsibilities.

On that basis, the court in D’Onofrio v. SFX Sports Group, Inc. declined to exercise
specific personal jurisdiction over the Texas-based Chief Financial Officer (CFO) of a corporate
defendant in an employment discrimination case. 534 F. Supp. 2d 86 (D.D.C. 2008). The CFO’s
only alleged D.C. contact was calling the DC-based plaintiff from outside the jurisdiction to fire
her. Jd. at 93. So regardless of whether the termination was illegal, the decision to terminate the
plaintiff “f[e]ll squarely within [the CFO’s] scope of employment.” Jd.

So too here. Even under the most generous reading of Urquhart-Bradley’s complaint, this
Court’s personal jurisdiction over Mobley turns solely on him calling from outside the
jurisdiction to fire her. That phone call alone is not enough to confer personal jurisdiction. See
Harris v. Omelon, 985 A.2d 1103, 1105-06 (D.C. 2009) (holding that “a phone call across state
borders ... . is not sufficient to create personal jurisdiction over the defendant” where the
defendant is not “regularly conduct[ing] or solicit[ing] business or [pursuing] another persistent
course of conduct in D.C.”). And Urquhart-Bradley never alleges the decision to terminate her

exceeded Mobley’s corporate responsibilities. Quite the opposite: she casts it as an example of
the company’s broader “discriminatory practices and decisions.” See Am. Compl. J] 77-79, 92—
94, 107-09, ECF No. 17. So this Court lacks specific personal jurisdiction over him.
II. Conclusion

Because Urquhart-Bradley fails to allege Mobley’s decision to fire her exceeded his
corporate responsibilities, the Court cannot attribute Cushman & Wakefield’s D.C. contacts to
Mobley himself. And because Urquhart-Bradley fails to allege Mobley had any other relevant
contact with D.C., the Court lacks personal jurisdiction over him. So the Court will grant his

motion to dismiss under Rule 12(b)(2). A separate order follows.

June _—, 2019

 

Royce C. Lamberth
United States District Judge